Maxwell, J.
This case was before the court in 1882, and is reported in 13 Neb., 257, the judgment of the court below being reversed and the cause remanded with directions to enter a decree in conformity to the opinion. The court below thereupon rendered a decree as directed, and the plaintiff in error again brings the cause into this court. The errors assigned are: 1st. That the court had no jurisdiction of the action. 2d. That the real estate in controversy consists of two separate tracts, yet the court below decreed a lien for the entire amount against both tracts. 3d. That the action is barred by the statute of limitations. The first and third objections were considered on the former hearing and decided against the plaintiff. No motion for a rehearing was filed, nor was any objection made to the decision *288of the court. Those questions therefore will not now be-again considered. Hiatt v. Brooks, ante page 33.
An examination of the decree shows that the second objection is well taken. The decree will not therefore be reversed, however, but will- be modified. The cause is hereby referred to the clerk of this court to ascertain upon notice to the parties the amount justly due upon each tract and report the same to the court, when a proper decree will be. entered.
Judgment accordingly.
Ti-ie other judges concur.